The Ordinary.
The next of kin to the intestate were his mother (his father was dead), Mrs. Hannah Hildreth, wife of John M. Hildreth, and his two sisters, Martha A. Smith, wife of Richard. C. Smith, and Lydia B. Sutton, wife of Joseph B. Sutton. His mother and her husband filed a caveat against granting administration of his estate. Citations having been issued and duly returned served, and the court having, according to the statement of the decree, heard tbe argu*237ment of the counsel of the caveators and the counsel 'of Mrs. Smith and Mrs. Sutton, and examined into and considered the facts and circumstances of the case, decreed that administration he committed to the respondent, who was ■ not of kin to the intestate, upon his giving bonds according to law. From this decree Mrs. Smith and Mrs. Sutton and their husbands appealed. Eo testimony has been sent up with the record. It appears, however, by the petition of appeal, that the caveat was, in fact, filed against granting administration to Mr. Smith, and that Mrs. Smith and Mrs. Sutton urged his appointment. Eeither the mother nor either of the sisters appears to have been willing to take the administration. The ground of appeal, as stated in the petition of appeal, is that 'the court should have appointed Mr. Smith, because his wife and her sister, two of the three persons entitled to distribution of the estate, requested it. The right of the next of kin to administration is personal. They have no right of nomination or selection. If they will not accept administration, it is for the court to appoint, in its discretion, such other proper person or persons as will accept it. In this case it is not only not alleged that either of the next of kin was willing to accept administra^ tion, but, on the other hand, it appears, from the petition of appeal, that the ground of complaint is the refusal of this court to appoint, at the dictation of two of the three persons entitled to distribution of the estate, a person administrator who was not of kin to 'the intestate. Mrs. Smith and Mrs. Sutton requested that administration be committed not to themselves or to either of them, but to Mr. Smith, and the widow asked that it should he granted to the respondent. The next of kin having thus waived their right of administration, the court selected one of the two strangers who were proposed. There was no error in this. The decree of the orphans’ court will be affirmed, with costs.